Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
Status of Examination
	Claims 1-7 and 9-25 are pending and currently under examination.
	Applicant claims a method for coating a seed which involves the steps of applying a seed coating composition to seed to produce tacky coated seed, such as one that includes 0.5-50% of a component that is tacky and 27-80% of a plant protecting agent, and then directly thereafter contacting the coated seed with a powder formulation comprising polyethylene wax particles with an average size of 2-200 microns.  The amount of the powder formulation applied to the tacky seed is in the range of 0.5-6% by total weight of the dry uncoated seed.
	The claims will be given their broadest reasonable application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-7, 9-19, 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Reichert et al. (WO 2013/158284 A1, of record) in view of Porter et al. (US 4,251,952 A) and Jessop (GB 2500921 A, of record) as evidenced by MSDS for PONCHO VOTIVO (hereinafter MSDS), by the product label for PONCHO VOTIVO (hereinafter “PONCHO VOTIVO Label”), by the American Heritage Roget’s Thesaurus entry for “tacky” (hereinafter “Roget’s thesaurus”) and the Collins English Dictionary entry for “lubricity” (hereinafter “Collins English Dictionary”).
Applicant Claims
The scope and content of the claims was discussed above.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Reichert et al. teach a method of coating seed which involves the steps of applying to the seed one or more insecticidal, pesticidal, fungicidal or herbicidal treating agent compositions and a subsequent step of applying to the seed one or more organic lubricants in powdered form, with the goal of this treatment of reducing dust and improving seed flow/seed lubricity (see entire document, especially abstract, Claim 1, para [0015], [0018], [0024], [0026]-[0027], [0032], [0037]).  As evidenced by Roget’s thesaurus, tacky is defined as having the property of adhering and is a synonym for “sticky”. (Roget’s Thesaurus-, pg 1) while lubricity is defined by Collins English Dictionary as slipperiness or having the capacity to lubricate (ie to reduce friction) which is the opposite of tacky.  As the seeds demonstrate increased lubricity (or reduced tackiness) (para [0002], [0018]), the intended use or goal of the claimed methods of reducing the tackiness of coated seed would have been realized.  
Reichert et al. exemplify seeds which have been treated with PONCHO/VOTIVO, which MSDS evidences is a liquid that contains approximately 48% plant protection agents and at least the solvent glycerin, which the instant specification at page 15, line 2 evidences glycerin is an antifreeze agent, in an amount which substantially overlaps with the claimed concentration range of 0.5-50% of claim 2 and which exhibits tackiness, the seeds also having been treated with polyethylene wax powder (Reichert et al., para [0044], MSDS, pg 2-3, 6). Reichert et al. teach that the wax may be mixed with inert materials, such as silica and/or clays to improve handling and packaging of the wax powder as well as may include talc in amount less than about 5% which would have led to a concentration of wax in the powder formulation that falls within the concentration range claimed in claim 9 (para [0030]-[0031]).  The powder formulation containing wax may be added to the seeds at a rate of 0.5 – 4.0 oz/cwt (IE 0.28g/kg-2.23 g/kg) or more specifically 0.56-3 oz/cwt (IE 0.31g/Kg to 1.67 g/Kg) when applied to corn (para [0006], [0044]).  As evidenced by the PONCHO VOTIVO Label (pg 5), the application rate should be 5.4oz/cwt corn seed to 10.8 oz/cwt corn seed (IE 3 g/kg – 6 g/kg) (80,000 corn seeds= 25 lbs; 4 * 80,000 seed=CWT corn seed, thus 1.35 * 4=5.4 and 2.7*4=10.8) and thus the amount of seed coating composition exemplified by Reichert et al would have fallen within the range required by claim 4 and exemplified amounts of the powdered wax formulation would have overlapped with the range required by claim 5. The wax may be powdered polyethylene, oxidized polyethylene wax, carnuba wax, paraffin wax, polypropylene wax, montan waxes, Fischer-Tropsch waxes, amide waxes, ethylene-acrylic acid waxes, polyolefin waxes, ethylene bis stearamide waxes, animal waxes, such as bees wax and lanolin and vegetable waxes (para [0024]).
Additionally, Reichert et al. teaches that the seed can be pretreated before planting by both a treating agent and a wax composition, and teach the application can take place in a planter or hopper manually or with a mechanized system, meaning that the coating composition and the powder formulation may be applied to seed in the same container (para [0019]). The composition may be applied when the seed is wet (para [0018]).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Reichert et al. teach the coated seed as discussed above, but fail to explicitly teach contacting the coated seed with a powder formulation directly after applying the seed coating composition to the seed, such as within 30 seconds or less, fail to explicitly teach the period of time in which the coating composition and the powder formulation is applied to the seed, applying powder in a range of 0.5-6 % by total weight of the dry uncoated seed and the average particle size of the powder. The teachings of Porter et al. and Jessop help to cure these deficits.
Porter et al. teach a method of coating seeds which includes submitting seeds to coating by a composition which displays tackiness and then directly thereafter coating the seeds with particulate material while the coating is still tacky in order to adhere the particulate material thereto (see entire document, especially abstract, col 5, ln 42 to col 6, ln 25).  The coating process may be done in the same container, may be done by spraying seeds to form a polymer containing film coating and may be done in a rotary drum coater (col 2, ln 29 to col 3, ln 23, col 5, ln 42-56, col 7, ln 43 to col 8, ln 2, example 5).
Porter et al. teach that the first coating may be applied to a seed in an amount of time of approximately 5 seconds to 2 minutes and the particulate may be applied to the coated seed in as little as a few seconds after the first coating has been applied to the seed (col 7, ln 43 to col 8, ln 14).  The particulate material may be added all at once or at controlled rates, and teach that the distribution of the particulate material onto the coating can be accomplished in a very short period of time, typically 5 seconds to 5 minutes depending on how large of a batch is being processed (col 8, ln 18-23, col 9, ln 12-21).  Porter further teach that the particulates are smaller than 150 microns and preferably smaller than 75 microns, but larger than 1 micron, the reduced size responsible for better adhesion between the seed and the particulate, thus providing a preferable range of grater than1 but less than 75 microns that substantially falls within or encompasses the particles size ranges of 2-200 microns and 5-50 microns as required by claims 12 and 25  (col 8, ln 24-38).
Jessop teaches enhancing flowability of seeds and reducing dust drift by applying to seeds particles of flowability enhancing agent that comprises at least one species of wax that adheres more firmly to the seed than a composition that comprises a mineral earth component (pg 3, para 3-4, pg 13, para 2).  Jessop demonstrates applying carnauba wax to seeds in an amount approximately equal to 1% of the total dry uncoated seed results in good dusting properties, which percentage falls within the range now set forth in claims 1 and 17 (Figure 1, pg 16-17)

Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reichert et al. and Porter et al. as they are both directed to providing seed coatings through coating with a liquid, such as film coating, followed by a particulate.  While Reichert et al. does not explicitly teach contacting the powdered wax composition to coated seed directly after applying the liquid seed coating, one of ordinary skill in the art would have found it obvious to do so based upon the teachings of Porter et al. to do so while the initial seed coating is still tacky, such as within a few seconds of applying the seed coating, in order to ensure that the desired amount of particulate is adhered to the seed.  Based upon this teaching in Porter et al. and also on the teaching in Reichert et al. which both teach that the seed may be treated when it is wet and exemplify use of a seed treatment that is liquid and contains at least one ingredient that displays tackiness, one of ordinary skill in the art would have had a reasonable expectation of successfully forming a seed coating in this manner.  
Regarding the limitations added to claims 1 and 17 regarding the percentage of powder formulation added to the tack seed, it would have been obvious to one of ordinary skill in the art to apply the percentages of wax of Jessop to the wax seed coating step of the method of Reichert as both reference teach applying wax particles to a seed for the same reason- to improve flowability and reduce dusting.  As Jessop demonstrates that such a goal is achieved with an amount of wax of 1% by total weight of dry uncoated seed, one of ordinary skill in the art would have had reasonable expectation of success in doing so. 
	Regarding the concentration of the tackifier in the coating composition, the amount of coating composition used to coat a kg of seed and the percentage of powder formulation by total weight of dry uncoated seed used to coat the tacky seed, the length of time between treating seeds with coating composition and the powder formulation containing wax, the amount of time that the seed is treated with the coating composition and powder formulation, the percentage of wax in the powder formulation, the particle size of the powder and the amount of plant protecting agent in the coating composition, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05. 
	Regarding the inclusion of anti-freeze in the seed coating composition as required by claim 22, as Reichert et al. exemplifies a seed coating composition that comprises glycerin, which the instant specification evidences is an anti-freeze, it would have been obvious to one of ordinary skill in the art to provide a seed coating composition that comprises this same glycerin anti-freeze.  Regarding the requirement that the seed coating composition and powder formulation are successively applied to a seed in a drum coater, as Porter et al. specifically teach applying a binder/glue and then a powder in a rotary drum coater, it would have been obvious to one of ordinary skill in the art to utilize such an implement to coat the seed with a seed coating composition and powdered composition.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Claims 1-7, 9-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Reichert et al. (WO 2013/158284 A1, of record), Porter et al. (US 4,251,952 A) and Jessop (GB 2500921 A, of record) as evidenced by MSDS for PONCHO VOTIVO (hereinafter MSDS), by the product label for PONCHO VOTIVO (hereinafter “PONCHO VOTIVO Label”), by the American Heritage Roget’s Thesaurus entry for “tacky” (hereinafter “Roget’s thesaurus”) and the Collins English Dictionary entry for “lubricity” (hereinafter “Collins English Dictionary”) as applied to claims 1-7, 9-19, 21 and 23-25 above, and further in view of Uchimura et al. (JP 2004242582 A, English machine translated provided).
Applicant Claims
The scope and content of the claims was discussed above.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combination of Reichert et al., Porter et al. and Jessop as evidenced by PONCHO VOTIVO, Roget’s thesaurus and Collins English Dictionary suggests the method of claims 1-7, 9-19, 21 and 23-25 as discussed above. 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
The combination of Reichert et al., Porter et al. and Jessop as evidenced by PONCHO VOTIVO, Roget’s thesaurus and Collins English Dictionary suggests the method of claims 1-7, 9-19, 21 and 23-25 as discussed above, but fails to specifically teach treating the surface of the seed to increase surface roughness of the seed before applying the seed coating thereto.  The teachings of Uchimura et al. help to cure these deficits.
Uchimura et al. provide a method of treating seeds to improve germination of the seed which involves the step of abrading the seed coats with granular or powdery abrasive particles by instruments which are used to roughen surfaces, which would likewise be expected to provide a roughened seed coat surface (abstract, para [0030]).  By abrading the seed coat, an improvement in germination can take place because moisture and gas can easily permeate the abraded/roughened seed coat (para [0005], [0008]). Additionally, Uchimura et al. further envision that the roughened seeds may be film coated or granulation coated (para [0040]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reichert et al., Porter et al. and Uchimura et al. because they are all directed to treating seeds to obtain coated seeds.  Based upon the teachings of Uchimura et al., it would have been obvious to one of ordinary skill in the art to pretreat the seeds of Reichert et al. to roughen the seed coat with the surface roughening instrument of Uchimura et al.   One of ordinary skill in the art would have been motivated to do so in order to obtain a seed which has enhanced germination compared to a non-roughened seed.  As Uchimura et al. teach that the roughened seed can further be film coated, the ordinarily skilled artisan would have had a reasonable expectation of success of combining the pretreatment of the seed taught by Uchimura et al. with the further coating steps of Reichert et al. 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Claims 1-7, 9-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Reichert et al. (WO 2013/158284 A1, of record), Porter et al. (US 4,251,952 A) and Jessop (GB 2500921 A, of record) as evidenced by MSDS for PONCHO VOTIVO (hereinafter MSDS), by the product label for PONCHO VOTIVO (hereinafter “PONCHO VOTIVO Label”), by the American Heritage Roget’s Thesaurus entry for “tacky” (hereinafter “Roget’s thesaurus”) and the Collins English Dictionary entry for “lubricity” (hereinafter “Collins English Dictionary”) as applied to claims 1-7, 9-19, 21 and 23-24 above, and further in view of Tetteroo et al. (WO 03/003812 A1).
Applicant Claims
The scope and content of the claims was discussed above.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combination of Reichert et al., Porter et al. and Jessop as evidenced by PONCHO VOTIVO, Roget’s thesaurus and Collins English Dictionary suggests the method of claims 1-19, 21 and 23-24 as discussed above. 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
The combination of Reichert et al., Porter et al. and Jessop as evidenced by PONCHO VOTIVO, Roget’s thesaurus and Collins English Dictionary suggests the method of claims 1-19, 21 and 23-24 as discussed above, but fails to specifically teach that the seed coating composition further comprises a translucent polymeric film containing light-reflecting particles.  The teachings of Tetteroo et al. help to cure these deficits.
Tetteroo et al. teach a method of coating seeds which includes coating the seed with flakes of a translucent polymeric film that has light-reflecting properties on an inert carrier (abstract, Fig. 1-5, pg 1, ln 15-19).  The benefits to such a seed coating is to aid in identification of the seed type, for cosmetic purposes as well as to repel birds (pg 5, ln 25-27).  Tetteroo et al. further teaches that the seeds may be coated with a first and second coating layer, wherein the first coating layer would not need to be dried before the second layer is applied (pg 1, ln 20-29). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reichert et al., Porter et al. and Tetteroo et al. as they are all directed to providing seed coatings.  Based upon the teachings of Tetteroo et al., it would have been obvious to one of ordinary skill in the art to provide a coating on seeds which contains flakes of a translucent polymeric film and which has light reflecting properties onto the coated seed suggested by Reichert et al., Porter et al. and Jessop.  An ordinarily skilled artisan would have been motivated to do so in order to provide the seeds with the ability to repel birds as well as to give a means for identifying the seeds.  As Tetteroo et al. envision applying the light reflecting coating over another coating before it is dry, one of ordinary skill in the art would have had a reasonable expectation of successfully coating the light reflecting coating of Tetteroo et al. over the seed coatings suggested by the teachings Reichert et al., Porter et al. and Jessop.  
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Response to Arguments
	Applicant traverses the 103 rejection of record by asserting that none of the references teach the importance of contacting the powder with the powder coated seed for a period ranging from 2 to 25 seconds before the powder coated seed is separated from the powder formulation.  Namely, a period shorter than 2 seconds results in inferior coating of the seeds and a period of time longer than 25 seconds results in increased abrasion and dust.  In other words, Applicant has found obtained unexpected, superior results in a specific contact time range.   In response, to effectively rebut a prima facie case of obviousness on the basis of unexpected superior results, the results must be unexpected, commensurate in scope with the claimed invention and must be compared against the closest prior art.  In re Clemens, 622 F.2d 1029, 1036 (CCPA 1980); In re Burckel, 592 F.2d 1175 (CCPA 1979).  As evidenced by the prior art reference Porter et al. and as recognized by Applicant in the most recent response, Porter teaches that the desired contact time will range based upon “batch size, the type of process being employed and the need or desire to obtain a maximum uptake of the particulate material by the coating.  In the present scenario, it appears that the method would need to at least specify a process being employed for the coating (use of a rotary coater as one example) which is required to get the unexpected superior results. Thus, the results are not sufficient as of yet to overcome the prima facie case of obviousness set forth above.
	Applicant further asserts that the teachings of Porter regarding timing of application of particulate material is not applicable to applying the particulate wax of Reichert et al. to a tacky seed because Porter utilizes wax as a seal coat on top of a particulate layer and gives no time frame for applying the wax seal coat.  This was not found persuasive.  As discussed previously, the teachings of Porter, regarding the timing of applying particulate to a tacky seed is directly applicable to the timing of applying the particulate wax of Reichert et al. to a tacky seed. Thus, this aspect of the previous 103 rejection is maintained.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616
                                                                                                                                                                                                      /JOHN PAK/Primary Examiner, Art Unit 1699